DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 15 January 2021. It is noted that this application benefits from Provisional Patent Application Serial No. 62/839,167 filed 26 April 2019. Claims 1, 4-5, 8-10, 17, and 19-20 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 21 January 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 16 October 2020, Applicant provides the following remarks:

"…Applicant respectfully submits that the present claims do not contain limitation that describe certain methods of organizing human activity...Even if the claims are assumed...to be directed to an abstract idea, Applicant respectfully submits that the claims, when viewed as a whole, recite significantly more than an abstract idea…Instead, the present claims provide a defined set of steps for providing an aggregated listing through a different supervisor status notification that is generated for and communicated to each respective supervisor...based on an organizational tree generated from a demographic feed...and an absentee status feed obtained from a second entity... "

Applicant further remarks:

“…Applicant respectfully submits that the Office Action over-simplifies, and, therefore mischaracterizes, the present claims...the present claims are unrelated to the scheduling of absences. Instead, the claimed invention is directed to generating and communicating a different supervisor status notification based on an organizational tree...Accordingly, the present claims do not include features that are analogous to the scheduling of absences...Even with the over-characterization of the claimed invention, none of these characterizations fall within the subject matter groupings of abstract ideas...of the October Update …”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 19. In particular claim 19 includes “…obtaining...employee records...each respective record...includes (i) a name of the corresponding employee and (ii) a name of a least one other employee in the plurality of employees to which the corresponding employee shares a reporting relationship…”, “…obtaining an absentee status...each absentee status...corresponding to an employee...wherein each respective absentee status includes an absentee status category…”, and “…communicating a different supervisor status notification to …”. With respect to the enumerated groupings, the above illustrated steps/functions of claim 19 are reasonably understood be an embodiment of interactions between people and are further commonly employed to receive employee absence information and communicate the information to supervisors in the organization. Reasonably, from the above limitations, one would conclude that the transmission of messages and notification concerning employee absences is a form of facilitating interactions between people for the purpose of monitoring and coordinating employee and supervisor absentee status. 

Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 19 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring and coordinating information concerning employee absences to appropriate supervisors. The general process of receiving absentee status information and communicating the information to supervisors is reasonably categorized as organizing human activities, namely: managing personal behavior or relationships or interactions between people (e.g., scheduling of absences from employment), as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 


CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant further remarks:

“...the present claims recite significantly more than any judicial exception, the claimed invention results in an improvement in communicating a different supervisor status notification to a respective supervisor on the basis that the present claims allow for at least a reduction in an amount of data parsed by a system and reduce a cognitive burden on a respective supervisor by generating the different supervisor notification for display at a remote device...”




“...The basis for the McRO court’s decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas...In particular, the present claims are directed to a specific improvement in generating and communicating a different supervisor status notification for display on a remote device...each different supervisor status notification for a respective supervisor is self-standing, in that the supervisor only needs to view a most recently received communication to view absentee information...in other words, the alleged abstract idea is integrated into a practical application...” 

As an initial matter, with respect to any similarity between the generation of self-standing status notifications of the instant claims and the example provided in accordance with the findings of the Court in McRO, Inc. v. Bandai Namco Games America Inc., Examiner respectfully submits that gathering of data via a computer network and the generation of a status notification or message to be transmitted to a supervisor is performable using commercially available devices having data input capabilities and functionality to transmit information over a computer network. Respectfully, these steps, at least insofar as presently claimed, are not reasonably similar to a specific method of improving the animation rendering of a computer processor by improving the contributory programming mathematics, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. In contrast to the improved method of McRO, which can reasonably be considered an improvement to computer-generated animation, the instant claims provide a system which presents communications to a human user, albeit communications of high utility to the user. The status notifications, i.e., the output of the instant claims, do not serve to guide or direct the actions of a programmed device. While the instant claims serve to present useful information to a 

NOTE: For Applicant’s benefit, while the rejection under 35 U.S.C. 101 is maintained in consideration of the technical elements, i.e., “additional elements” and elements potentially providing “significantly more” for reasons set forth below, Examiner suggests further clarification of the application/configuring of an interface designated for each supervisor based on the rolling listing and/or further clarity with respect to the processing functions performed by the recited processors in generating the organization tree and/or status notifications could serve to overcome the maintained rejection. Applicant is encouraged to contact the Examiner to discuss potential amendments to this effect. 

However, as presented, Examiner respectfully disagrees that the claims present technical elements which overcome the general directive of the claims to an abstract idea. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 19 as presented by amendment, includes: (1) obtaining the demographic feed and the absentee status feed in electronic form from remote devices; (2) generating the organizational tree is performed “via the one or more processors”; (3) 

As presented, the function(s) reasonably attributable to the claimed one or more processors are reasonably accomplished by a human user receiving information via an electronic communication, viewing information on the display of a computer and generating an email of other generic communication to present or relay information to a supervisor. In other words, the designation of “via a processor” fails to identify any steps performed by the device or otherwise attribute any particular processing steps to the inventive system. The steps illustrated and denote by the phrasing “via one or more processors” are performable, and thus reasonably limited to receiving and/or transmitting data or information via a network (e.g., feeds and communications) and using the generic data processing and display capabilities of generic devices to organize information and construct messages. A recitation of “via one or more processors”, absent clarification of particular processing steps executed by the underlying technology to produce the claimed result is reasonably understood to constitute a general linking to a technological environment, The technology as engaged is solely identified as storing and retrieving information (e.g., records and status), performing tasks that are otherwise performable in the human mind (e.g.,  determining supervisors and communications), and sending and receiving information over a network (e.g., communicating status notifications). 




In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 19 as presented by amendment, includes the above involvement of the claimed processors tethered to the claimed functions solely by the indication that the actions occur “via one or more processors”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner maintains the following:



With respect to the executable routines, the claims specify that the above identified generic computing structures are utilized, generally, as denoted by the indication that the functions are performed “via one or more processors”, the communications are electronic and are to and from a remote device, to: (1) obtain a feed of employee records and absentee status; (2) generate an organizational tree; (3) determine supervisors; and (4) communicating status notifications to supervisors. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.



In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims. 

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection has been overcome by the amendments to the subject claims and is/are withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have not been overcome by the amendments to the subject claims and are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 19, and 20 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 19, and 20 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 19, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of monitoring and coordinating employee and supervisor absentee status, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to determine personnel reporting arrangement and monitor absentee status of supervisors and employees, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., scheduling of absences from employment).
Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 19. In particular, claim 1 includes:
“…obtaining...employee records...each respective record...includes (i) a name of the corresponding employee and (ii) a name of a least one other employee in the plurality of employees to which the corresponding employee shares a reporting relationship…”, “…obtaining an absentee status...each absentee status...corresponding to an employee...wherein each respective absentee status includes an absentee status category…”, and “…communicating a different supervisor status notification to each respective supervisor in the set of supervisors...wherein the different supervisor status notification provides a listing of each supervisee...having an absentee status category that is in the enumerated list of absentee categories…”. Considered as an ordered combination, the steps/functions of claim 19 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring and coordinating employee and supervisor absentee status, which is an ineligible concept of 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 19 recites: “…determining from the organization tree and demographic feed a set of supervisors at the entity…” and “…communicating a different supervisor status notification to each respective supervisor in the set of supervisors without further human intervention by the respective supervisor, wherein the different supervisor status notification provides a listing of each supervisee...having an absentee status category that is in the enumerated list of absentee categories…”. Respectfully, absent further clarification of the processing steps executed by the recited computer system and as indicated by the recitation of “without further human intervention”, one of ordinary skill in the art would readily understand that determining a supervisor from an organization tree and deciding on the content of a status notification to send to each supervisor are practicable/performable by a human employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 19 that potentially integrate the exception include the “computer system comprising one or more processors” and the “memory storing one or more programs”. With respect to these potential additional elements, the claim indicates, generally, that the methods steps occur “at a computer system comprising one or more processors”. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.



Accordingly, claim 19 is reasonably understood to be conducting standard, and formally manually performed process of monitoring and coordinating employee and supervisor absentee status using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from memory and sending and receiving data and communications over a network. The claimed monitoring and coordinating employee and supervisor absentee status benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as originally filed, Examiner notes paragraphs [0096]-[0099] [0112]-[0113] and [0118]-[0120]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   



With respect to the executable routines, the claims specify that the above identified generic computing structures are utilized, generally, to: (1) obtain a feed of employee records and absentee status; (2) construct an organizational tree; (3) determine supervisors; and (4) communicating status notifications to supervisors. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., communications and obtained data); (2) storing and 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          



Dependent claims 2-19, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

[5]	Previous rejection(s) of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Avitabile et al. (United States Patent Application Publication No. 2013/0031184) in view of Harbison et al. (United States Patent Application Publication No. 2006/0224478) have been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[6]	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 as set forth in this Office action.

Subject Matter Overcoming Art of Record

[7]	The most closely applicable prior art of record is referred to in the Office Action mailed 16 October 2020 as Avitabile et al. (United States Patent Application Publication No. 2013/0031184). Avitabile et al. provides a system and method for out-or-office aggregation. Avitable et al. includes functionality for a supervisor to receive messages/notifications from direct and indirect reports concerning a requested or scheduled out-of-office event. Avitable et al. utilized an organizational hierarchy to identify managerial relationships.  




Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lau, SELECTIVE NOTIFICATION OF USER AVILABILITY STATUS, United States Patent Application Publication No. 2016/0217429, paragraphs [0024]-[0026]: 

Relevant Teachings: Lau discloses a system and method which provides customizable messaging of availability and status, including out-of-office status. The system/method includes functions to aggregate user status information based on customer selections to receive messages from direct and indirect reports. Lau fails to explicitly provide absentee event notifications in an aggregate listing on a rolling basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683